           Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 1 of 8 PageID# 1
AO 106(Rev.04/10) Application for a Search Warrant                                                            ;I        u
                                                                                                             jiL


                                      United States District Court                                                      OCT -5 2018
                                                                     for the                                       CLERK, U S DiSTHlCU COURT
                                                                                                                            RiGl-ifi'.-I-.O. -.'A
                                                         Eastern District of Virginia

             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                             Case No.                         23r/
                  Prime Storage, Unit G0209
                     13104 Mountain Road
                  Glen Allen, Virginia 23059
                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
                                     /ocai/on/-



located in the              Eastern               District of              Virginia             ,there is now concealed (identify the
person or describe the property to be seized)'.
 See Attachment B



          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more)'.
                 sTevidence ofa crime;
                 sTcontraband,fruits of crime, or other items illegally possessed;
                 afproperty designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

              Code Section                                                         Offense Description
        Title 21, US Code Sections                 Conspiracy to distribute, distribution of, and possession with intent to distribute
        846 and 841 (a)(1). And Title              controlled substances, and Conspiracy to Commit Money Laundering.
        18, US Code Section 1956.

          The application is based on these facts:
        See attached Affidavit



           sf Continued on the attached sheet.
          □ Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                           signature

                                                                                      DEA Task Force Officer D. S. Philips
                                                                                               Printed name and title


Sworn to before me and signed in my presence.


Date:       (0    s/:po}?^                                               Roderick C. You^ge 's signaturj
City and state:                                                          United States Magistrate Ju^e
                                                                                               Printed name and title
 Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 2 of 8 PageID# 2



                                      AFFIDAVIT


 This affiant, D. S. Philips, a Task Force Officer with the Richmond, Virginia, District Office
ofthe Drug Enforcement Administration(DBA), Department of Justice, being duly sworn,
states as follows:



1. I am a Task Force Officer for the Drug Enforcement Administration(DBA)and
   have been so assigned since April of2016. I am currently a narcotics detective for the City
   ofRichmond Police Department(RPD)and have been so since 2006. I have also served as
   a Task Force Officer for the Bureau of Alcohol, Tobacco, Firearms and Explosives("ATF")
   in the past. I have been a police officer for the City of Richmond, Virginia Police
   Department("RPD")for over sixteen(16) years. Through my employment with RPD and
   assignments to DBA and ATF,I have received specialized training in the area of narcotics
   trafficking, drug recognition, and telephonic exploitation of drug organizations. My formal
   training includes numerous classes and training involving narcotics distribution and
   searches and seizures of controlled substances, including the 40-hour Top Gxm Training at
   the Marshall-Wythe School of Law and the College of William and Mary.


2. During my employment with RPD,I have testified in court as a fact witness and have been
   certified as an expert witness in the field of narcotics in the City ofRichmond Circuit
   Courts and have testified on behalfofthe Commonwealth on multiple occasions. I have
   also testified as an expert witness in heroin trafficking in United States District Court.


3. During my employment with RPD,I have written over 250 affidavits for search warrants.
   Many ofthe searches pursuant to these warrants lead to the prosecution and conviction in
   state and federal courts ofindividuals involved in illegal drug trafficking. I have been
   involved in the arrests of over 500 individuals on illegal drug related crimes, including drug
   trafficking conspiracies, narcotics distribution and possession with intent to distribute, and
   simple possession ofillegal narcotics. Through these arrests and interviews of many of
   these individuals, as well as through participation in over one thousand narcotics related
   operations, I have become knowledgeable in the area ofillegal drug trafficking, particularly

                                              1
 Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 3 of 8 PageID# 3



   in and around the Richmond, Virginia metropolitan area. Additionally, I have conducted
    hundreds of hours ofsurveillance ofillegal drug traffickers, have utilized numerous
    confidential cooperating individuals, and various law enforcement databases to conduct
   numerous controlled purchases of illegal drugs, obtain and execute numerous search
    warrants, and make numerous arrests, including investigations, searches and arrests
   involving the unlawful possession, possession with the intent to distribute, distribution and
   illegal importation ofcontrolled substances, and their associated conspiracies in violation of
   Title 21, United States Code, Section 841 and 846.


4. This affiant presents this affidavit in support ofa search warrzint for:


   Prime Storage,storage unit G0209,13104 Mountain Road, Glen Alien, Virginia,
   23059, described as a single storage unit with a maroon garage door as the entrance and the
   numbers 209 clearly displayed in black above the garage door. This storage unit is located
   in Glen Allen, Virginia.


5. Through training and experience, this affiant knows that drug traffickers will often have
   off-site storage units(from their places ofdwelling)in order to store, items that constitute
   ofevidence ofthe commission of a criminal offense, contraband, the fhiits ofcrime and
   things otherwise criminally possessed, and property designed and intended for use, which is
   used and has been used as the means of committing a criminal offense, including controlled
   substances, papers and documents related to the ordering, purchasing and distributing of
   controlled substances; firearms; photographs; addresses and telephone books; electronic
   storage devices; safes or lock-boxes; paraphernalia for packaging, cutting and distributing
   controlled substances; cellular telephones; and indicia of occupancy,residency and
   ownership ofproperty. All ofthe above being proceeds, instrumentalities and evidence of
    violations of Title 21, United States Code, Sections 846 and 841(a)(1), that is the conspiracy
   to distribute and distribution and possession with the intent to distribute controlled
   substances, and Title 18 United States Code, Section 1956, that is conspiracy to commit
   money laimdering.
 Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 4 of 8 PageID# 4



6. Along with other law enforcement officers, this affiant is currently participating in the
   investigation ofcocaine trafficker Frankie BROWN. During the course of this
   investigation, this affiant and law enforcement has verified that Frankie BROWN is an
   high-level cocaine trafficker who has operated throughout the United States.


7. On August 10, 2018,this affiant and members ofthe Richmond District DBA office, took
   Frankie BROWN into custody after a controlled reversal operation. Frankie BROWN was
   taken into custody with one kilogram ofcocaine and eight kilograms of"sham." Prior to
   the controlled delivery operation, Frankie BROWN had arranged for the transportation of
   eight kilograms of cocaine from Los Angeles, California to Richmond, Virginia. These
   eight kilograms were intercepted by law enforcement on August 7, 2018, and the controlled
   reversal operation was conducted in Richmond, Virginia on August 10,2018. The
   operation consisted of Frankie BROWN picking up the cocaine from a cooperating source
   and the meeting was audio and video recorded. At the time of his arrest, Frankie BROWN
   had $6,375.00 of US currency in his possession. In post-Miranda statements, Frankie
   BROWN admitted to law enforcement that he purchased and sold approximately three
   kilograms ofcocaine a week on average for over a year. Frankie BROWN agreed to
   cooperate law enforcement and was released to engage in pro-active cooperation. Several
   days later, Frankie BROWN cut offcontact with law enforcement.


8. On August 14, 2018 a criminal complaint and arrest warrant were obtained for Frankie
   BROWN,charging him with attempt possession with the intent to distribute five kilograms
   or more ofcocaine, in violation of21 U.S.C. § 846. At this time, Frankie BROWN became
   a fugitive.
9. On August 21,2018, Frankie BROWN was indicted by a federal Grand Jury in the Eastern
   District of Virginia for attempt possession with the intent to distribute five kilograms or
   more of cocaine,in violation of21 U.S.C. § 846(count one)and possession with the intent
   to distribute 500 grams or more of cocaine, in violation of21 U.S.C. § 841(a)(1) and
   (b)(1)(B).
 Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 5 of 8 PageID# 5



10. On September 13, 2018, Frankie BROWN was arrested by the US Marshals in Atlanta,
   Georgia. At the time of his arrest, Frankie BROWN had $86,170.00 US currency in his
   possession.


11. On September 27, 2018,law enforcement received financial records from Wells Fargo,
   showing that Frankie BROWN paid Prime Storage $259.86 on 12-11-2017, $259.86 on 03-
   14-2018, $279.00 on 05-11-2018, and $264.00 on 08-02-2018.


12. On October 4,2018,law enforcement served a subpoena to Prime Storage for a tenant list
   for July 1,2018 through August 31,2018. Information yielded from this subpoena
   indicated that Frankie BROWN of2305 Peter Paul Boulevard, Richmond, Virginia, Social
   Security number XXX-XX-7114,and cellular phone number 804-683-8157,is the sole
   tenant ofstorage unit G0209,and has been so since 11-21-2014. Frankie BROWN signed
   an Occupant Information form and a Payment Policy form, both required by Prime Storage.
   The address, social security number, driver's license number, email address, and cellular
   phone number provided by Frankie BROWN have been verified by this affiant and other
   law enforcement to be correct. According to Prime Storage management. Unit G0209 is
   presently leased by Frankie BROWN,and has been so since 11-21-2014. In addition. Prime
   Storage management relayed to law enforcement, that unknown individuals continue to
   access storage unit G0209 every two days on average.


13. On October 4,2018, Frankie BROWN made his initial appearance in United States District
   Court, Eastern District of Virginia, and remains in the custody ofthe US Marshals.
       Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 6 of 8 PageID# 6



   14. Based on the information contained in herein, this affiant is requesting a search warrant for
        storage unit G0209 located at Prime Storage L.C., Glen Allen, Virginia, 23059, where
        further evidence ofFrankie BROWN's violations of Title 21, United States Code, Sections
        846 and 841(a)(1), to wit: conspiracy to distribute and possession with the intent to
        distribute cocaine base and Title 18, United States Code Section 1956; Conspiracy to
        Commit Money Laundering (all set forth in greater detail in Attachment B).




                                               I S. Pllflips
                                              Task Force Officer
                                              Drug Enforcement Administration
Sworn to and subscribed before me


This          ay of October, Richmond, Virginia.




                          Roderick C.Young
                          United States Magistrate Juc
Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 7 of 8 PageID# 7




                                ATTACHMENT A

               DESCRIPTION OF LOCATION TO BE SEARCHED

   The storage unit to be searched is described as follows;
   A single storage unit, G0209,located at Prime Storage, Glen Allen, Virginia, 23059.
   Storage Unit G0209 is described as a single storage unit with a maroon garage door as the
  entrance and the numbers 209 clearly displayed in black above the garage door. This
  storage unit is located in Glen Allen, Virginia.
Case 3:18-sw-00237-RCY Document 1 Filed 10/05/18 Page 8 of 8 PageID# 8



                         ATTACHMENT B - ITEMS TO BE SEIZED


     1. Books, records, receipts, notes,ledgers, and other papers relating to the transporting,
     ordering, purchasing, and distributing of controlled substances;

     2. Papers, tickets, notes, receipts, and other items relating to domestic and international
     travel;

     3. Invoices, records of real estate transactions(whether rented or owned property), bank
     statements and related records, passbooks, money drafts, letters of credit, money orders,
     bank drafts, and cashier's checks, bank checks, safe deposit box keys, money wrappers,
     and other items evidencing the obtaining, secreting, transferring, and/or concealment of
     assets and the obtaining, secreting, transferring, concealing, and/or expending of money;

     4. Electronic equipment, such as computers,telex machines, facsimile machines,
     currency counting machines, telephone answering machines(including listening to any
     messages recorded on such machines), and related manuals used to generate, transfer,
     count, record, and/or store the information described in items 3,4,5,and 11 of this
     exhibit. Additionally, computer software, tapes, discs, audio tapes, storage devices,
     thumb drives, flash drives, and the contents therein, containing the information generated
     by the aforementioned electronic equipment;

     5. Photographs,including still photographs, negatives, video tapes, films, undeveloped
     film and the contents therein, slides, in particular photographs ofco-conspirators, assets,
     and/or controlled substances;

     6. United States currency, precious metals,jewelry, and financial instruments, including
     stocks and bonds;

     7. Address and/or telephone books,rolodex indices and any papers reflecting names,
     addresses, telephone numbers, pager numbers,fax machines, and/or telex numbers ofco-
     conspirators, sources ofsupply, customers, financial institutions, and other individuals or
     businesses with whom a financial relationship exists;

     8. Indicia of occupancy, residency, rental, and/or ownership ofthe premises to be
     searched, including, but not limited to, utility and telephone bills, cancelled envelopes,
     rental, purchase, or lease agreements, and keys;

     9. Cellular telephones, portable cellular telephones, electronic pagers, and any stored
     electronic communications contained therein,

     10. Scales, containers, mixers, cutting tools, packaging materials, beaters, burners, and
     any other drug paraphemalia used in manufacturing, diluting, packaging, and distributing
     controlled substances.

     11. Cellular telephones, portable cellular telephones, electronic pagers,and any stored
     electronic communications contained therein.
